Citation Nr: 0835428	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  97-13 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for scarring of the left side of the face as a result 
of treatment by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Sean Kendall, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel
INTRODUCTION

The veteran served on active duty from August 1961 through 
February 1962.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

In a decision dated in February 2000, the Board denied this 
claim.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  By Order dated in April 
2001, the Court granted the motion of the Secretary to remand 
the case to the Board for re-adjudication in light of the 
Veterans Claims Assistance Act of 2000 (VCAA).  

In a decision dated in September 2001, the Board found that 
no further action was required to comply with the provisions 
of the VCAA, and again denied the claim.  The veteran 
appealed the Board's decision to the Court; and by Order 
dated in November 2002, the Court vacated the Board's 
September 2001 decision, and remanded for compliance with the 
notice provisions of the VCAA.   

The Secretary appealed the November 2002 Court Order to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), and in April 2004, the Federal Circuit 
vacated the Court's November 2002 Order and remanded the 
case, so that the Court could take due account of the rule of 
prejudicial error, consistent with Conway v. Principi, 353 
F.3d 1369 (2004).

In an Order dated in July 2004, the Court again vacated the 
Board's September 2001 decision, and remanded the case for 
compliance with the VCAA.  




REMAND

As noted above, the Court has remanded this claim because it 
found that VA did not adequately notify the veteran of the 
evidence necessary to substantiate his claim, as required 
under the Veterans Claims Assistance Act of 2000 (VCAA).  

The VCAA provides in pertinent part that VA will notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  

The Court has held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  This timing 
requirement applies equally to the initial-disability-rating 
and effective-date elements of a service-connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

However, the Court also stated that the failure to provide 
such notice in connection with adjudications prior to the 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Pelegrini, 18 Vet. App. 
at 120.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a VCAA notice letter pertaining to 
his claim of entitlement to compensation 
under the provisions of 38 U.S.C. § 1151 
for scarring of the left side of the face.  
That letter must be compliant with 
holdings of the Court and Federal Circuit.    

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


